Title: To George Washington from Major Christopher French, 18 September 1775
From: French, Christopher
To: Washington, George



Sir
Hartford 18th Septr 1775

When I first return’d to this Place in compliance with your Directions I found the Gentlemen of the Committee (Messrs Seymoure & Pain) who came to us on our arrival seem’d satisfied with our having already given our Parole to the united Provinces, and I consequently supposed all matters were adjusted between them and us, but upon their meeting on Tuesday last they put in a new Clause to which they desir’d our Acquiescence vizt: That we should not wear our Swords. The Day before their meeting (Monday) I had been inform’d that the lower Class of Townspeople took umbrage at our wearing them, and therefore represented to the sub-Committee that we had been permited at Philadelphia to wear them as soon as we had given our Paroles, and that I suppos’d the permission general as well as our Paroles, & both equally binding, & therefore requested we might not be insulted by being oblig’d to surrender them here, merely to gratify the Populace; I also inform’d them it was customary for Officers (& Volunteers, being Gentlemen,) on their Paroles to be allow’d to wear their Swords—They promis’d me to call another meeting in two Days to give me an opportunity of stating the Case to them, for the first had determin’d upon it without asking us any Questions, they did so, but I soon found that though they could determine against, yet they could not for us from the insuff[ic]iency of their number (six) and therefore objected to it’s Legallity, for in such a scituation and before a Court so compos’d neither could Argument weigh nor right take Place; They argued that their Officers were not allow’d to wear Swords when taken by His Majesty’s Forces—I, that I could not tell how that matter was, but that our wearing them was a matter already granted, & could not with Justice, propriety or honor to us be now counteracted.
They have however, Sir insisted upon the order of the Committee

(which as I have already remark’d directed it without hearing us being complied with, and we have acquiesced) however injurious we consider an act done by a convention of People not legally a Court, since deficient in numbers to determine for, as well as against us till your pleasure is known, which from the Stating of the matter in it’s real & true Light, your long Service & intimate acquaintance with Military Rules & Customs, to which I once more appeal, I make no doubt will be in our Favor as otherwise the Committees of different Places to which we may hereafter be remov’d, may continue to exact new Submissions from us, ’till they put us in Goal for non-compliance. I have the Honor to be Sir your most obt hble Servant

Chris. French

